DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 4/19/2022 has been entered. Claims 1, 6, 10-13, 15, and 20-21 were amended, claims 22-23 were new. Thus, claims 1-23 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informality: the limitation “dispensing port” in claim 1 lines 5-6 is suggested to read --the dispensing port-- in order to have proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a pressure source for pressurizing” in claim 4 lines 1-2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation of “a pressure source for pressurizing” in claim 4 lines 1-2 is thus being interpreted according to the Applicant’s specification para. [0012] as a CO2 cartridge with a rupturable membrane and a rupturing pin, or equivalents. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “may attach” in line 4 is confusing, as it is unclear whether or not the following limitations are required for the claimed invention. 
Any remaining claims are rejected based on their dependency on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 14, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genosar (US 2017/0246393 A1).
Regarding claim 1, Genosar discloses a beneficial agent dispensing device (auto-injector filled with a beneficial agent) (abstract), comprising: 
a primary container storing a beneficial agent (beneficial agent package assembly 130 is filled with beneficial agents) (Figs. 1a, 1c-1d, 2b-2d; para. [0029]); 
a dispenser body (shell 102) associated with the primary container (shell 102 holds the package assembly 130) (Figs. 1a-2d; para. [0029]) and comprising a pressure chamber (shell 102 holds a pressurized cartridge 211 which pressurizes the pressure chamber 104) (Figs. 2b-2d; para. [0030]) and a dispensing port (needle 141 through which the beneficial agent is delivered) (Figs. 2b-2d; para. [0030]), wherein pressurization of said pressure chamber causes said primary container to flex and expel the beneficial agent through dispensing port (pin 212 pierces the pressurized cartridge 211, which pressurizes pressure chamber 104, which in turn squeezes the beneficial agent out of the package 130 for administration through the needle 141) (Figs. 2b-2d; para. [0030]); and wherein said dispensing port comprises a fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization (needle 141 allows for fluid from the beneficial agent to move through it, and would thus have a fluid pathway inside; needle 141 allows for air and/or the beneficial agent fluid to move through it from an interior of shell 102 to needle housing 112, the needle housing 112 being at least partially external to the shell 102, before the pressurized cartridge 211 is pierced) (Figs. 2b-2d; para. [0030]).
Regarding claim 11, Genosar discloses wherein said primary container comprises a plurality of compartments whose contents are merged upon activation of the dispensing device to reconstitute and form the beneficial agent (first and second compartments 134 and 135 merge their beneficial agents during use for administration) (Figs. 2b-2d; para. [0030]).
Regarding claim 14, Genosar discloses further comprising a cap removably attached to said dispenser body (removable cap 311 on shell 302) (Figs. 3a-3d; para. [0031]).
Regarding claim 20, as best understood, Genosar discloses further comprising a tether comprising a connection between a removeable cap and a connector, wherein said connector may attach to a firm object (strap 312 connects removable cap 311 and buckle 313; buckle 313 can be attached to an anchoring body) (Figs. 3a-3d; para. [0031]).
Regarding claim 21, Genosar discloses further comprising: a partially or wholly telescopic dispenser body (administration assembly 310 extends away from shell 302 when pulled) (Figs. 3a-3d; para. [0031]), wherein a retracted configuration of said dispenser body covers said cap so as to prevent said cap from being removed in the retracted configuration (cap 311 includes detent teeth 314 which when fully inside recess 315 has the shell 302 covering the cap 311; the detent teeth 314 in the recess 315 would prevent the cap 311 from being removed) (Figs. 3a-3d; para. [0031]); and Holzer Patel Drennan4Attorney Docket No.: 819014USPwherein an extended configuration permits removal of said cap (when strap 312 is pulled the detent teeth 314 are dislodged from the recess 315, and the cap 311 can then be fully removed from the shell 302) (Figs. 3a-3d; para. [0031]).
Regarding claim 22, Genosar discloses wherein said connector is a carabiner (buckle 313 is a carabiner) (Figs. 3a-3d).
Regarding claim 23, Genosar discloses wherein elevated pressure within said pressure chamber upon activation acts directly on said primary container, causing the primary container to flex and expel the beneficial agent through the dispensing port (once the pressure chamber 104 is pressurized, that pressure acts to squeeze the beneficial agent out of the package 130 and through the needle 141) (Figs. 2b-2d; para. [0030]).
Claims 1-2, 7-10, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 2010/0331765 A1).
Regarding claim 1, Sullivan discloses a beneficial agent dispensing device (delivery system to administer doses of a substance to a user) (abstract), comprising: 
a primary container storing a beneficial agent (dosage form 102 of a blister or ampoule with contents) (Figs. 36A-C; para. [0012]; para. [0138]); 
a dispenser body (body 97) (Figs. 36A-C) associated with the primary container (dosage form 102 is inside body 97) (Figs. 36A-C; para. [0138]) and comprising a pressure chamber (chamber 100 with compressed gas) (Figs. 36A-C; para. [0138]) and a dispensing port (cylindrical opening of body 97 which is holding the nozzle through which the blister contents are dispensed) (Figs. 36A-C; para. [0038]), wherein pressurization of said pressure chamber causes said primary container to flex and expel the beneficial agent through the dispensing port (button 98 is pressed, and the compressed gas is released from chamber 100 to force the piston 101 to compress or crush the flexible blister of dosage form 102 and release its contents) (Figs. 36A-C; para. [0032]; para. [0096]; para. [0138]); and 
wherein said dispensing port comprises a fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization (the nozzle is open, and so always has an open fluid pathway between the ambient environment and the interior area of body 97 holding the right half of the nozzle; the dispensing port being the opening of body 97 holding the nozzle would thus also be a part of that fluid pathway) (Figs. 36A-C; para. [0038]). 
Regarding claim 2, Sullivan discloses wherein said primary container comprises a blister pack (dosage form 102 can be included in a cartridge containing one or more blisters) (para. [0013]).
Regarding claim 7, Sullivan discloses wherein said primary container comprises a flexible or semi-flexible package (blister or ampoule of dosage form 102 is compressible and crushable by a piston 101, and thus made of flexible or semi-flexible packaging; dosage form can be made of flexible blister stock material) (Figs. 36A-C; para. [0032]; para. [0096]; para. [0138]).
Regarding claim 8, Sullivan discloses wherein said primary container comprises at least one or more of a blister pack (dosage form 102 can be included in a cartridge containing one or more blisters) (para. [0013]).
Regarding claim 9, Sullivan discloses wherein said dispensing port comprises at least one of a spray nozzle (left nozzle or cylinder through which the blister contents of 102 are being dispensed in a spray) (Figs. 36A-C; para. [0012]; para. [0015; para. [0138]).
Regarding claim 10, Sullivan discloses further comprising another primary container 
storing a common beneficial agent to the primary container or a different beneficial agent (dosage form 102 as a blister pack can be used to dispense multiple doses of one or more substances) (para. [0013]; para. [0025]; para. [0075]).
Regarding claim 12, Sullivan discloses further comprising a plurality of primary containers including the primary container, wherein contents of the plurality of primary containers are dispensed through said dispensing port (dosage form 102 can be included in a cartridge containing one or more blisters to dispense one or more doses of substances; there is only one discharge port with a nozzle through which the substances are dispensed) (Figs. 36A-C; para. [0011]; para. [0013]; para. [0075]).
Regarding claim 13, Sullivan discloses wherein the contents of said plurality of primary containers are dispensed through the dispensing port (there is only one discharge port with a nozzle through which the substances are dispensed) (Figs. 36A-C; para. [0011]).
Regarding claim 18, Sullivan discloses further comprising a tube disposed inside the dispensing port and in communication with an interior of the dispensing body (nozzle or cup inside the cylindrical hole of body 97 through which substance from dosage form 102 in body 97 is dispensed) (Figs. 36A-C; para. [0138]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bellhouse et al. (US 6,013,050) in view of Sullivan.
Regarding claim 1, Bellhouse discloses a beneficial agent dispensing device (needleless syringe therapeutic particle delivery system) (abstract), comprising: 
a primary container storing a beneficial agent (capsule 19A in capsule chamber 19 houses the particles of a therapeutic agent) (abstract; Fig. 1; col. 5, lines 43-54); 
a dispenser body (upper barrel 3 and lower barrel 4) (Fig. 1) associated with the primary container (barrels 3, 4 hold the capsule 19A) (abstract; Fig. 1; col. 5, lines 43-54) and comprising a pressure chamber (container 12 with pressurized gas pressurizes the ducts 11 and compartment 10) (Fig. 1; col. 5, lines 30-35, 65-67; col. 6, lines 1-3) and a dispensing port (tubular nozzle 5 with passage 5A through which the gas flow with particles passes) (Fig. 1; col. 6, lines 1-8), wherein pressurization of said pressure chamber causes said primary container to expel the beneficial agent through the dispensing port (gas canister 12 is opened, which builds up pressure for a gas flow to flush out the particles in the capsule 19A out the nozzle 5) (Fig. 1; col. 5, lines 65-67; col. 6, lines 1-8); and
wherein said dispensing port comprises a fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization (tubular nozzle 5 with passage 5A is open, and so always provides a fluid pathway between an outside ambient environment and the interior of a bottom portion of lower barrel 4) (Fig. 1; col. 5, lines 21-26).
Bellhouse does not disclose wherein activation of said pressure chamber causes said primary container to flex.
However, Bellhouse does teach the capsule can be formed with a weakened portion to allow for the capsule to rupture with gas flow (Bellhouse; col. 2, lines 54-63). Furthermore, Sullivan teaches a substance delivery device (Sullivan; abstract) wherein activation of said pressure chamber causes said primary container to flex (button 98 is pressed, and the compressed gas is released from chamber 100 to force the piston 101 to compress or crush the flexible blister of dosage form 102 and release its contents) (Sullivan; Figs. 36A-C; para. [0032]; para. [0096]; para. [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bellhouse device such that the activation of said pressure chamber causes said primary container to flex by substituting out the Bellhouse capsule 19A and opening means 21 with the Sullivan crushable or compressible blister dosage form 102, and Sullivan piston 101 and button 98 which performs the action of flexing (i.e. compressing or crushing) the flexible blister 102, respectively, for the purpose of achieving a desired particle size dispersal using the crushing action (Sullivan; para. [0079]) with a drug holding material capable of being crushed, protecting the drug substance from contamination, withstanding radiation, and having desirable chemical properties (Sullivan; para. [0096]).
Regarding claim 15, the modified Bellhouse device teaches further comprising a movable activation handle associated to said pressure chamber (the modified Bellhouse device has Sullivan button 98 which releases the compressed gas when pressed, and which would thereby pressurize the Bellhouse ducts 11 and compartment 10; the whole device is hand-held, thus the button 98 can be held by a user) (Bellhouse, Fig. 1, col. 5, lines 30-35, 65-67, col. 6, lines 1-3; Sullivan, Figs. 36A-C, para. [0076], para. [0138]).
Regarding claim 16, the modified Bellhouse device teaches further comprising a piston associated with said pressure chamber (Sullivan piston 101 moved by pressurized gas which pressurizes the Bellhouse ducts 11 and compartment 10) (Bellhouse, Fig. 1, col. 5, lines 30-35, 65-67, col. 6, lines 1-3; Sullivan, Figs. 36A-36C, para. [0138]) and movable upon actuation of said handle from a pre-activation position to an activation position (Sullivan button 98 releases the compressed gas when pressed, the compressed gas then moving the Sullivan piston 101; the pre-activation position would be an unpressed button 98; the activation position would be a pressed button 98) (Sullivan; Figs. 36A-C; para. [0138]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as applied to claim 2 above, and further in view of Cereda et al. (US 2016/0193412 A1).
Regarding claim 3, Sullivan discloses the invention as previously claimed, but is silent on wherein said blister pack is formed from at least one of film and a foil.
However, Cereda teaches a drug delivery device (Cereda; abstract) wherein said blister pack is formed from a foil (drug container 10 with sealing foil 16) (Cereda; para. [0196]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sullivan blister dosage forms 102 to be formed from a foil, as taught by Cereda, for the purpose of ensuring the drug is maintained in a sterile and pristine condition (Cereda; para. [0196]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bellhouse in view of Sullivan as applied to claim 1 above, and further in view of Piper (US 2002/0056760 A1) and Stamp (US 2005/0165349 A1).
Regarding claims 4-5, the modified Bellhouse device teaches the invention as previously claimed, but is silent on further comprising a pressure source for pressurizing the pressure chamber (as interpreted under 35 U.S.C. 112(f)), wherein said pressure source is a compressed gas cartridge comprising a rupturable membrane and a rupturing pin.
However, Bellhouse suggests having the compressed gas be released by way of a pierceable membrane actuated by mechanical or manual means (Bellhouse; col. 3, lines 9-18). 
Moreover, Piper teaches a pneumatic inhaler (Piper; abstract) wherein said pressure source is a CO2 cartridge (carbon dioxide used as the compressed gas) (Piper; para. [0018]) comprising a rupturable membrane and a rupturing pin (canister seal 238 and hollow canister puncture pin 240) (Piper; Fig. 20; para. [0119]). Furthermore, Stamp teaches a gas-powered injection device (Stamp; abstract) wherein said pressure source is ruptured with a rupturing pin (surface of cylinder 13 which is pierced by spike 8 after urging with spring 16) (Stamp; Fig. 5; paras. [0069-0070]), which thereby teaches a rupturing mechanism releasing gas is capable of moving a piston to deliver a medicament substance (Stamp; paras. [0069-0070]), as required with the modifications utilizing Sullivan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bellhouse pressure source for pressurizing the pressure chamber (i.e. Bellhouse container 12 with pressurized gas that pressurizes the ducts 11 and compartment 10) (Bellhouse; Fig. 1; col. 5, lines 30-35, 65-67; col. 6, lines 1-3) to comprise a compressed gas cartridge comprising a rupturable membrane and a rupturing pin, as taught by Piper and Stamp, for the purpose of allowing a small canister to carry significantly more gas than possible with other gases (Piper; para. [0018]), as well as for providing a suitable well-known gas powered mechanism capable of moving a piston for substance delivery (Stamp; para. [0003]) as needed with the Sullivan modifications, which would feasibly be expected to perform similarly well as the compressed gas mechanism without a rupturing pin taught by Sullivan.
Regarding claim 6, the modified Bellhouse device teaches further comprising an activation mechanism comprising a horizontal plate (Sullivan piston 101 which is moved by pressurized gas) (Bellhouse, Fig. 1, col. 5, lines 30-35, 65-67, col. 6, lines 1-3; Sullivan, Figs. 36A-36C, para. [0138]) and a handle disposed to actuate said activation mechanism and to actuate the compressed gas cartridge into the rupturing pin (Stamp inner housing 5a is gripped by a user and contains the button 20 which when pressed urges the gas cylinder 13 onto the spike 8 to be pierced, thereby releasing the pressurized gas to move a piston; thus, the Stamp button 20 actuates both the Stamp gas cylinder 13 onto the spike 8 and actuates the movement of the Sullivan piston 101) (Bellhouse, Fig. 1, col. 5, lines 30-35, 65-67, col. 6, lines 1-3; Sullivan, Figs. 36A-36C, para. [0138]; Stamp, Figs. 2 and 5, para. [0061], paras. [0069-0070]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bellhouse in view of Sullivan as applied to claim 16 above, and further in view of Pike et al. (US 6,186,141 B1).
Regarding claim 17, the modified Bellhouse device teaches the invention as previously claimed, but does not teach further comprising a piston return spring that is biased to retract the piston and urge the piston into the pre-activation position.
However, Pike teaches a device for dispensing substance (Pike; abstract) including comprising a piston return spring that is biased to retract the piston and urge the piston into the pre-activation position (compression spring 86 with a downward bias works with lever 84 to return a ram 60 to a lower or outer position, the lower or outer position being the position during which the capsule is not being pierced with the upward movement of the ram 60 to deliver substance) (Pike; Figs. 4-7; col. 5, lines 21-25; col. 6, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bellhouse device to include a mechanism comprising a piston return spring that is biased to retract the piston and urge the piston into the pre-activation position, as taught by Pike, for the purpose of allowing for a new substance dose to be loaded for delivery (Pike; col. 6, lines 15-22).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bellhouse in view of Sullivan as applied to claim 1 above, and further in view of Samiotes (US 6,125,844).
Regarding claim 19, the modified Bellhouse device teaches the invention as previously claimed, but does not teach further comprising a bleed hole to assist in regulating pressure within said pressure chamber.
However, Samiotes teaches an apparatus for gas-assisted dispensing of medication (Samiotes; abstract) comprising a bleed hole to assist in regulating pressure within said pressure chamber (bleed holes can be added to assist in achieving pressure reduction in aspiration chamber 18, wherein the gas pressure is supplied by gas canister 12) (Samiotes; Figs. 1-2; abstract; col. 4, lines 44-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bellhouse device to include a bleed hole to assist in regulating pressure within said pressure chamber, as taught by Samiotes, for the purpose of providing a mechanism to assist in pressure reduction for pressure regulation (Samiotes; col. 4, lines 44-51).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,716,901 B2 (hereinafter ‘901) in view of Jacobsen et al. (US 6,045,534).
Regarding claim 1, Patent ‘901 discloses a beneficial agent dispensing device (auto-injector arrangement which expels a beneficial agent) (claim 1), comprising: a primary container storing a beneficial agent (injector body housing the beneficial agent) (claim 1); a dispenser body associated with the primary container (auto-injector; injector body is a part of the auto-injector) (claim 1) and comprising a pressure chamber (auto-injector has a compressed gas source which pressurizes space within the injector body) (claim 14) and a dispensing port (dispensing port; beneficial agent expelled from an injector end) (claim 1), wherein pressurization of said pressure chamber causes said primary container to flex and expel the beneficial agent through the dispensing port (auto-injector has a compressed gas source that when opened provides gas pressure within the injector body to expel the beneficial agent) (claim 14); and wherein said dispensing port comprises a fluid pathway providing fluid communication between an interior of said dispenser body and an external environment (dispensing port expels beneficial agent from the dispenser body, and so fluidly communicates between the dispenser body and an external environment into which the agent is dispensed) (claim 1).
Patent ‘901 is silent on said dispensing port comprising the fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization.
However, Jacobsen teaches an automated injection module device (Jacobsen; abstract; Figs. 1-4) including said dispensing port comprising the fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization (hollow needle 22 inside module 10 does not have a covering or seal at the top 24 and is thus always exposed to the ambient environment; as fluid flows through the needle 22, the hollow needle 22 therefore always has a fluid pathway between an ambient environment and an interior of the module 10) (Jacobsen; Figs. 1-4; col. 4, lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Patent ‘901 device by substituting in the said dispensing port comprising the fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization, as taught by Jacobsen, in place of the ‘901 dispensing port and fluid pathway for the purpose of providing the device with a suitable structure for the dispensing port and fluid pathway to function as claimed which one of ordinary skill in the art could reasonable expect to perform similarly well as the dispensing port and fluid pathway of ‘901.
Regarding claim 4, the modified Patent ‘901 teaches further comprising a pressure source for pressurizing the pressure chamber (compressed gas source) (‘901, claim 14).
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
On page 6 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections. However, the newly amended claims raise new claim objections and 35 U.S.C. 112(b) rejections as detailed above. 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant mentions that they will review the double patenting rejection upon notice of allowable claims. Thus, the double patenting rejection is being maintained. 
On page 7 in the last paragraph of the Applicant’s remarks, the Applicant argues that Genosar does not teach the newly added claim limitation of requiring a fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization, and thus Genosar cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The limitation “an external environment” is broad, and can constitute any environment outside of the dispenser body. The Examiner has used Genosar shell 102 to teach the claimed dispenser body, and needle housing 112 is at least partially exterior to the shell 102. Therefore, the Genosar fluid pathway through the needle 141 would allow for air and/or the beneficial agent fluid to move through the needle 141 from an interior of shell 102 down into the portion of the needle housing 112 which is exterior to the shell 102 before the pressurized cartridge 211 is pierced (Genosar; Figs. 2b-2d; para. [0030]), thereby teaching the claim limitation. Thus, Genosar can still be used to teach the claimed invention of claim 1. 
On page 8 in the second paragraph of the Applicant’s remarks, the Applicant argues that Sullivan does not teach the newly added claim limitation of requiring a fluid pathway providing fluid communication between an interior of said dispenser body and an external environment prior to pressurization, and thus Genosar cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The limitation “an interior” is broad, and can constitute any inside portion of the dispenser body. The Examiner has used Sullivan body 97 to teach the limitation of the dispenser body, and thus any portion inside the body 97 can teach the interior limitation. In this case, the interior is being interpreted as the portion of body 97 inside of which the nozzle is placed, and which would thus always be in fluid communication with an ambient environment regardless of whether the drug is being dispensed or not, as the nozzle is open. Therefore, the fluid pathway through the portion of body 97 holding the nozzle, the opening of the body 97, and the ambient environment would all fluidly communicate anytime  (Sullivan; Figs. 36A-C; para. [0038]). Thus, Sullivan can still be used to teach the newly amended claim 1.
On page 9 in the second-to-last paragraph of the Applicant’s remarks, the Applicant argues that neither Bellhouse nor Sullivan teach the claimed limitation of the primary container flexing and expelling its contents, and thus they cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Firstly, Bellhouse is not used to teach the primary container flexing limitation, and so that portion of the argument is moot. Secondly, this limitation can be taught by Sullivan, as Sullivan teaches the piston 101 compressing or crushing the blister of dosage form 102 and releasing its contents (Sullivan; Figs. 36A-C; para. [0032]; para. [0138]), and the blister is made of flexible material (Sullivan; para. [0096]). When a flexible material is compressed or crushed, it would flex. Thus, Sullivan can still be used to teach this claim limitation. 
On page 9 in the last paragraph and page 10 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that Bellhouse and Sullivan cannot be combined as Bellhouse relies on gas flow through the capsule to achieve sufficient supersonic speed, thus the combination of Bellhouse and Sullivan would destroy Bellhouse as Sullivan does not teach supersonic speed. However, the Examiner respectfully disagrees. Sullivan does not disclose that supersonic speeds cannot be reached with its device, nor do they mention any particular speed value or range which is achieved. Sullivan does generally teach that parameters such as velocity of the delivered substance can be controlled by changing other aspects of the device such as internal diameter, shape, surface textures, or nozzle location (Sullivan; para. [0094]). Sullivan also mentions the substance can be delivered at a velocity so a user is less likely to blink during administration (Sullivan; para. [0077]), and so would likely have to be quite fast for that particular use. Additionally, it is not impossible for an inhaler using a piston to crush a blister to reach supersonic speeds, as evidenced by Newhouse et al. (US 5,349,947), which teaches an inhaler that can deliver medication at supersonic speeds by compressing a blister with a piston (see Newhouse; abstract; Figs. 1-5), thus it would not be impossible for the Sullivan device to also similarly reach supersonic speeds. Thus, the combination of Bellhouse and Sullivan can still be used to teach the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785